El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En la Corte Municipal de .Ponce se presentó la siguiente acusación:
“Corte Municipal de Ponce. Estados Unidos de América, ss: El Presidente de los Estados Unidos. El Pueblo de Puerto Rico v. Narciso Barquet, Juan Barquet. Yo, Manuel de la Cruz, vecino de Ponee, calle de Méndez Vigp, No. 35, de 22 años, formulo denuncia contra Narciso Barquet y Juan Barquet por delito contra las Leyes de Rentas Internas, secciones 87 y 100 cometido de la manera siguiente: *1034Que en'21 de septiembre de 1910 y en la calle de Atocha de Ponce, del Distrito Judicial Municipal de Ponce, los indicados Narciso Bar-quet y Juan Barquet como a las diez y media de la mañana, ilegal y fraudulentamente, vendieron de su establecimiento comercial, situado en la calle antes mencionada, por medio de uno de sus dependientes, llamado Juan Burgos, -tres cápsulas de revólver de 12 ms. al indi-viduo Ernesto Marcano, sin que para ello tuviesen la licencia pres-crita por la Bey de Rentas Internas; siendo todo ello contrario a la ley para tales casos hecha y prevista, y a la paz y dignidad de El Pueblo de Puerto Rico: siendo testigos J. W. Ridout, Ernesto Mar-cano y Juan Burgos, vecinos de Ponce. Manuel de la Cruz, Denun-ciante'. Jurada ante mí hoy 24 de septiembre de 1910. J. A. López Acosta, Juez de la Corte Municipal de Ponce.”
Celebrado el juicio y dictada sentencia condenatoria, fué apelada para ante la Corte de Distrito de Ponce en la que el juicio fué celebrado de nuevo, recayendo la siguiente sen-tencia •
• “En Ponce, P. R., a 20 de febrero de 1911. Vista esta c.ausa el día 4 d@l mes en curso, la corte es de opinión que la ley y los hechos están en contra de la Mercantil Barquet Hermanos, .compuesta de Juan Barquet y Narciso Barquet, y en cqnsecuencia la declara con-victa del delito de infracción a la Ley de Rentas Internas; y por tanto la condena a la pena de cien dollars de multa, mas las costas de esta causa.”
Interpuesta apelación contra ella pende abora de nuestra resolución, después de celebrarse la vista, a la que sólo con-currió el Hon. Fiscal de esta Corte Suprema; pero la apelante presentó un alegato de errores y en el récord de la apelación consta la excepción que se presentó ante la corte de distrito contra la acusación.
Esta excepción alega, al amparo del número 3o. del artí-culo 153 del Código de Enjuiciamiento Criminal, que el becbo imputado en la denuncia no es constitutivo de delito público, porque la infracción que se dice cometida no' está penada en .ninguna ley de Puerto Rico.
Como se ve por la lectura de la denuncia transcrita, el *1035hecho imputado es el de haber vendido cápsulas de revólver sin tener la licencia prescrita por la Ley de Rentas Internas.
La ley para enmendar el Capítulo II, Título IX, del Có-' digo Político y para derogar ciertas secciones del Código Penal, y para otros fines, aprobada en 9 de marzo de 1905, que empezó a regir en primero de julio de 1905, establece varias patentes y en su sección 17 dispone, que ninguna persona se dedicará a negocio alguno o industria de los mencionados en esa ley, mientras no haya pagado la licencia que en la misma se disponga; la sección 30 fija el importe de las varias licen-cias y entre ellas las de los traficantes en armas o municiones; la 21 regula que toda persona que, por sí o por medio de sus agentes o empleados, venda u ofrezca en venta, o exponga a la venta, o tenga en su establecimiento comercial cual-quier artículo sujeto a impuesto por esa ley, será considerado como traficante; y por último, la sección 18 establece la pena, que por la primera falta no será menor de cien dollars de multa, para toda persona que emprenda o continúe cualquier industria u ocupación sujeta a patente sin proveerse de ella, o cuya licencia haya sido revocada.
Las citas de estas disposiciones legales, demuestran por sí solas que, el vender armas o municiones por sí o por sus empleados, desde Io. de julio de 1905 sin proveerse de la pa-tente exigida por la ley, es un delito público que está penado en la ley y por consiguiente, que la excepción aducida contra la denuncia es insostenible y estuvo bien desestimada.
Se alega como motivo de error, que habiéndose hecho la denuncia contra Juan y Narciso Barquet, sin embargo, la sen-tencia de la Corte de Distrito de Ponce condena a la mercantil “Barquet Hermanos,” sin que el proceso se haya seguido contra esta sociedad, ni conste del récord que esté formada por Juan y Narciso Barquet, que sean sus gestores, ni los únicos miembros de esa mercantil.
La denuncia presentada ante la corte municipal, y que sirvió de acusación al verse el juicio de nuevo ante la corte de distrito, imputa a Juan Barquet y a Narciso Barquet la *1036comisión del delito; y la sentencia apelada condena a la mer-cantil “Barqnet Hermanos” compuesta de Jnan y Narciso Barqnet.'
Hemos leído detenidamente la exposición del caso apro-bada por el juez de la corte inferior y nada encontramos en ella que justifique que los dos acusados constituyen la mer-cantil condenada, ni que sean los únicos gestores de ella, por lo que no es posible sostener una sentencia que en lugar de resolver sobre la responsabilidad de las dos personas natu-rales acusadas, condena a una entidad jurídica contra la que no se lia seguido ej proceso.
Por este motivo debe ser revocada la sentencia de la corte inferior, ■ la que deberá proceder a celebrar un nuevo juicio.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.